id office uilc cca_2011051307555350 -------------- number release date from ----------------------- sent friday date am to -------------------------------------------- cc subject assessment_period of limitations for sec_6695a penalty sec_6696 of the internal_revenue_code expressly provides that the service must assess the sec_6695a appraiser penalty within three years after the return or claim_for_refund with respect to which the penalty is assessed was filed when sec_6695a was first enacted in the pension_protection_act of sec_6696 did not originally provide a three year period of limitation on assessment for the sec_6695a penalty as it did for the penalties under sec_6694 and sec_6695 congress however amended sec_6696 in the tax technical corrections act of to specifically include this three year period of limitations on assessment for the sec_6695a penalty you inquired into the advice provided in am which stated that there was no period of limitations applicable to the assessment of a penalty under sec_6695a the advice provided in am was drafted prior to the amendment to sec_6696 and therefore is no longer correct advice
